        Case 1:20-cv-04100-JSR Document 53 Filed 07/10/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ROBIN JOHNSON d/b/a CG JOHNSON &
COMPANY; JAMES QUINN; FAHMIA, INC.; and
PRINZO & ASSOCIATES, LLC; individually and on
behalf of all others similarly situated,

                            Plaintiffs,
                                                  20-cv-4100 (JSR)
                     v.

JPMORGAN CHASE BANK, N.A., doing business
as CHASE BANK; JPMORGAN CHASE & CO.;
and DOES 1 through 100,

                            Defendants.



JAMES QUINN, individually and on behalf of all
others similarly situated,

                            Plaintiff,
                                                  20-cv-4144 (JSR)
                     v.

SIGNATURE BANK; and DOES 1 through 100,

                            Defendants.



FAHMIA, INC., individually and on behalf of all
others similarly situated,

                            Plaintiff,

                     v.                           20-cv-4145 (JSR)

MUFG AMERICAS HOLDING CO.; MUFG
UNION BANK, N.A.; and DOES 1 through 100,

                            Defendants.
         Case 1:20-cv-04100-JSR Document 53 Filed 07/10/20 Page 2 of 5




 FAHMIA, INC., individually and on behalf of all
 others similarly situated,

                                Plaintiff,

                       v.                                        20-cv-4146 (JSR)

 CITIBANK, N.A.; CITIGROUP INC.; and DOES 1
 through 100,

                               Defendants.



 ROBIN JOHNSON d/b/a CG JOHNSON &
 COMPANY; JAMES QUINN; FAHMIA, INC.; and
 PRINZO & ASSOCIATES, LLC, individually and on
 behalf of all others similarly situated,                        20-cv-4858 (JSR)

                                Plaintiff,                       NOTICE OF JOINT MOTION
                                                                 TO DISMISS FOR FAILURE TO
                       v.                                        STATE A CLAIM AND LACK
                                                                 OF SUBJECT-MATTER
 JPMORGAN CHASE BANK, N.A., d/b/a CHASE                          JURISDICTION
 BANK; and JP MORGAN CHASE & CO.,

                               Defendants.



       PLEASE TAKE NOTICE that upon (i) the Joint Memorandum of Law in Support of

Defendants’ Motion to Dismiss for Failure to State a Claim and Lack of Subject-Matter

Jurisdiction, along with the accompanying Declaration of Andrew Soukup and the exhibits

thereto and the Declaration of Sylvia E. Simson and the exhibit thereto, (ii) Defendants MUFG

Americas Holdings Corporation and MUFG Union Bank, N.A.’s Supplemental Memorandum of

Law in Further Support of their Motion to Dismiss, along with the accompanying Declaration of

Kirsten Hakes and the exhibits thereto, the Declaration of Ernesto Ibarra, and the Declaration of

Ashley M. Simonsen and the exhibits thereto, (iii) Defendant Signature Bank’s Supplemental

Memorandum of Law in Further Support of its Motion to Dismiss, and (iv) all prior papers and

                                                2
          Case 1:20-cv-04100-JSR Document 53 Filed 07/10/20 Page 3 of 5




proceedings herein, all Defendants in the above-captioned cases, by their undersigned counsel,

shall move the Court, before the Honorable Jed S. Rakoff, Courtroom 14B, at the Daniel Patrick

Moynihan U.S. Courthouse, 500 Pearl Street, New York, NY, at oral argument currently set for

11:00 a.m. on August 7, 2020, for an order (i) dismissing, pursuant to Rule 12(b)(1) of the

Federal Rules of Civil Procedure, the claims asserted by Plaintiffs Fahmia Inc. and Prinzo &

Associates, LLC against Defendants JPMorgan Chase Bank, N.A., JPMorgan Chase & Co,

Citibank, N.A., Citigroup Inc., MUFG Union Bank, N.A., and MUFG Americas Holdings

Corporation, and (ii) dismissing with prejudice, pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure, all other claims asserted by all Plaintiffs in their Complaints.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s June 23, 2020 Order

(Dkt. 35), Plaintiffs’ opposition papers, if any, must be served and filed on or before July 24,

2020, and Defendants’ reply papers, if any, must be served and filed on or before July 31, 2020.



 Dated: July 10, 2020                                 Respectfully submitted,

                                                      COVINGTON & BURLING LLP
                                                      By: /s/ Andrew Soukup*
                                                          Andrew Soukup

                                                          Andrew Soukup (pro hac vice)
                                                          S. Conrad Scott
                                                          Calvin Cohen
                                                          850 Tenth Street, NW
                                                          Washington, DC 20001
                                                          (202) 662-6000
                                                          asoukup@cov.com
                                                          cscott@cov.com
                                                          ccohen@cov.com

                                                          Ashley M. Simonsen (pro hac vice)
                                                          Brittany L. Benjamin
                                                          1999 Avenue of the Stars
                                                          Los Angeles, CA 90067

                                                  3
Case 1:20-cv-04100-JSR Document 53 Filed 07/10/20 Page 4 of 5




                                      (424) 332-4800
                                      asimonsen@cov.com
                                      bbenjamin@cov.com

                                  Attorneys for Defendants MUFG Union Bank,
                                  N.A., and MUFG Americas Holdings
                                  Corporation

                                  GREENBERG TRAURIG
                                  By: /s/ Sylvia E. Simson*
                                      Sylvia E. Simson

                                      Sylvia E. Simson
                                      Keith Hammeran
                                      Noah Lindenfeld
                                      200 Park Avenue, 39th Floor, Suite 39-36
                                      New York, NY 10166
                                      (212) 801-9275
                                      simsons@gtlaw.com
                                      hammerank@gtlaw.com
                                      lindenfeldn@gtlaw.com

                                      Paul J. Ferak (pro hac vice)
                                      77 West Wacker Drive, Suite 3100
                                      Chicago, IL 60601
                                      (312) 456-8400
                                      ferakp@gtlaw.com

                                  Attorneys for Defendants JPMorgan Chase
                                  Bank, N.A., and JPMorgan Chase & Co.

                                  PAUL, WEISS, RIFKIND, WHARTON &
                                  GARRISON LLP
                                  By: /s/ Elizabeth Sacksteder*
                                      Elizabeth M. Sacksteder

                                      Elizabeth M. Sacksteder
                                      1285 Avenue of the Americas
                                      New York, NY 10019
                                      (212) 373-3000
                                      esacksteder@paulweiss.com

                                  Attorney for Defendant Signature Bank

                                  MAYER BROWN LLP
                                  By: /s/ Lucia Nale*

                              4
Case 1:20-cv-04100-JSR Document 53 Filed 07/10/20 Page 5 of 5




                                       Lucia Nale

                                      Christopher J. Houpt
                                      1221 Avenue of the Americas
                                      New York, NY 10020
                                      (212) 506-2374
                                      choupt@mayerbrown.com

                                      Lucia Nale (pro hac vice)
                                      Thomas V. Panoff (pro hac vice)
                                      Christopher S. Comstock (pro hac vice)
                                      Andrew J. Spadafora (pro hac vice)
                                      71 South Wacker Drive
                                      Chicago, IL 60606
                                      (312) 782-0600
                                      lnale@mayerbrown.com
                                      tpanoff@mayerbrown.com
                                      ccomstock@mayerbrown.com
                                      aspadafora@mayerbrown.com

                                  Attorneys for Defendants Citibank, N.A., and
                                  Citigroup Inc.

                                  * Signature used with permission pursuant to
                                  SDNY ECF Rule 8.5(b)




                              5
